Case 7:18-mj-08674-UA Document's Filed 11/07/18 Page 1 of5

ORIGINAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

rn ——— ——=—e — cone
UNITED STATES OF AMERICA
- VY ad
ORDER OF CONTINUANCE
PAUL M. ROSENFELD,
18 Mag. 8674
Defendant.
---- -- --X

 

Upon the application of the United States of America and the affirmation of
Michael Krouse, Assistant United States Attorney, it is found that PAUL M. ROSENFELD, the
defendant, was charged with a violation of 26 U.S.C. § 5822, in a complaint dated October 10,
2018, and was arrested on October 10, 2018;

It is further found that the defendant was presented before Magistrate Judge Paul
E. Davison on October 10, 2018, and the defendant was detained.

It is further found that Rachel Martin, Esq., counsel for the defendant, has been
engaging in preliminary discussions with the Government concerning possible disposition of this
case without trial;

It is further found that the Government has requested a continuance of 28 days to
engage in further discussions with counsel about the disposition of this case without trial and that
counsel for the defendant on behalf of the defendant has agreed that a continuance of 28 days
may be granted for such purpose; and

It is further found that the granting of such a continuance best serves the ends of

justice and outweighs the best interest of the public and the defendant in a speedy trial; and

therefore it is

 

 
Case 7:18-mj-08674-UA Document's Filed 11/07/18 Page 2 of 5

ORDERED that the request for a continuance pursuant to Title 18, United States

Code, Section 3161(h)(7)(A) is hereby granted until December 5, 2018.

  
 

 

Dated: White Plains, New York ( / j LON |
November 7, 2018 co ao : u oS /
\ A oe i ICH EA alten
~ UNITED STATES MAGISTRATE JUDGE

fon. Lisa Margaret smith
United Btates Magistrate Judge
United States District court

Southerp District of New York |
Case 7:18-mj-08674-UA DocumentS Filed 11/07/18 Page 3 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- x

UNITED STATES OF AMERICA

-Vv- AFFIRMATION

PAUL M. ROSENFELD, 18 Mag. 8674

Defendant.
a ee ee noe

 

STATE OF NEW YORK )
COUNTY OF WESTCHESTER + §S.!
SOUTHERN DISTRICT OF NEW YORK )

Michael Krouse, under penalty of perjury, hereby affirms as follows:

1. lam an Assistant United States Attorney in the Southern District of New
York. I submit this affirmation in support of an application for an initial order of continuance of
the time within which an indictment or information would otherwise have to be filed, pursuant to
Title 18, United States Code, Section 3161(h)(7)(A). ‘

2. PAUL M. ROSENFELD, the defendant, was charged with a violation of 26
U.S.C. § 5822, in a complaint dated October 10, 2018. The defendant was presented before
Magistrate Judge Paul E. Davison on October 10, 2018, and the defendant was detained.

3. Rachel Martin, Esq., attorney for the defendant, has since been engaging in
preliminary discussions with the Government concerning a possible disposition of this case
without trial, and those discussions are ongoing. The Government hereby requests that a
continuance of 28 days be granted, during which time we may pursue further discussions.

4, On October 25, 2018, I spoke with Rachel Martin, Esq., counsel for the

defendant, who agreed on behalf of the defendant that the requested continuance of 28 days is

appropriate in these circumstances.
Case 7:18-mj-08674-UA DocumentS Filed 11/07/18 Page 4 of 5

5. For the reasons stated above, the ends of justice served by the granting of

the continuance requested outweigh the best interests of the public and defendant in a speedy

trial.

6. Pursuant to Title 28, United States Code, Section 1746, I declare under

penalties of perjury that the foregoing is true and correct.

Mecho] Ceo ese KA

Michael Krouse
Assistant United States Attorney

Executed on November 6, 2018.
 

 

 

 

 

 
